2014 UT App 223
_________________________________________________________

              THE UTAH COURT OF APPEALS

            AMANDA CHRISTENSEN AND STACY DERU,
                 Plaintiffs and Appellees,
                              v.
                    NANNETTE ROLFE,
                 Defendant and Appellant.

                            Opinion
                        No. 20130574-CA
                    Filed September 18, 2014

           Third District Court, Salt Lake Department
             The Honorable Anthony B. Quinn and
                The Honorable Vernice S. Trease
                  Nos. 120901407, 120904081

         Sean D. Reyes and Brent A. Burnett, Attorneys
                         for Appellant

              Jason Schatz, Attorney for Appellees

  JUDGE J. FREDERIC VOROS JR. authored this Opinion, in which
    JUDGES JAMES Z. DAVIS and STEPHEN L. ROTH concurred.


VOROS, Judge:

¶1      The Utah Driver License Division (the Division) suspended
the driver licenses of Appellees Amanda Christensen and Stacy
Deru (Licensees). The district court set aside the suspensions.
Through Nannette Rolfe,1 the Division now contends that the
district court erred by reviewing these informal administrative
proceedings on the record rather than conducting trials de novo.
We agree and reverse.


1. Rolfe is the Bureau Chief, Driver Control Bureau, Driver License
Division, Department of Public Safety, State of Utah.
                        Christensen v. Rolfe


¶2      Licensees were arrested in separate incidents for driving a
motor vehicle under the influence of alcohol in violation of Utah
Code section 41-6a-502. See Utah Code Ann. § 41-6a-502
(LexisNexis 2010). The Division held informal suspension hearings.
See id. § 53-3-223(6) (Supp. 2013). At each hearing, the Licensee’s
attorney was permitted to cross-examine the arresting officer. In
each case, the arresting officer answered some but not all the
attorney’s questions, and the hearing officer did not compel the
officer to answer all the questions. At the conclusion of the
hearings, the Division suspended Licensees’ driver licenses.

¶3     Licensees sought district court review of their license
suspensions. See id. § 53-3-224(1) (2010). Each moved for
declaratory judgment on the ground that the Division did not
permit them to “fully cross examine all witnesses” at the informal
administrative hearings. The district court ruled in favor of
Licensees and set aside the suspensions based on a review of the
record of Licensees’ informal adjudications. The Division appealed
both rulings. We consolidated the appeals.

¶4      The Division contends that the district court erred under
Utah Code section 63G-4-402 by reviewing the informal
adjudicative proceedings on the record rather than by conducting
trials de novo. We review a district court’s statutory interpretation
for correctness. See State v. Burns, 2000 UT 56, ¶ 15, 4 P.3d 795.

¶5     The Utah Administrative Procedures Act (UAPA) governs
the judicial review of administrative agency decisions. Section 63G-
4-402(1)(a) of UAPA sets forth the scope of a district court’s
authority to review informal administrative adjudications:

       The district courts have jurisdiction to review by trial
       de novo all final agency actions resulting from
       informal adjudicative proceedings . . . .

Utah Code Ann. § 63G-4-402(1)(a) (LexisNexis 2011). Interpreting
this statute, our supreme court has stated, “This section requires




20130574-CA                       2                2014 UT App 223
                         Christensen v. Rolfe


that the district court’s review of informal adjudicative proceedings
be performed by holding a new trial rather than by reviewing the
informal record.” Archer v. Board of State Lands & Forestry, 907 P.2d
1142, 1144 (Utah 1995) (citing Cordova v. Blackstock, 861 P.2d 449,
451 (Utah Ct. App. 1993)). Indeed, the “‘[d]istrict court does not
have discretion to review an informal adjudicative proceeding by
any method other than a trial de novo, as mandated by UAPA.’” Id.
at 1145 (quoting Cordova, 861 P.2d at 452); accord Ralphs v.
McClellan, 2014 UT 36, ¶ 22, __ P.3d __ (“[O]ur law guarantees a de
novo trial in the district court . . . and not just a traditional appeal
. . . .”). The parties agree that the agency proceedings here were
informal. Accordingly, the district court lacked “discretion to
review [them] by any method other than a trial de novo.” Id.

¶6      Licensees seek to distinguish Cordova v. Blackstock, 861 P.2d
449 (Utah Ct. App. 1993), on the ground that the opinion does not
refer to section 63G-4-402(3)(a). That subsection states, “The court,
without a jury, shall determine all questions of fact and law and
any constitutional issue presented in the pleadings.” Utah Code
Ann. § 63G-4-402(3)(a). But we fail to see how this grant of
authority to determine constitutional issues in the course of district
court proceedings countermands subsection (1)(a)’s directive that
those proceedings be by trial de novo. If anything, the reference to
“pleadings” in subsection (3)(a) seems to presuppose a new action
in the district court. See Utah R. Civ. P. 7(a). And nothing in Utah
Code section 78A-5-102(7)(a), upon which Licensees also rely, alters
this conclusion. That subsection merely requires district courts to
comply with section 63G-4-402, discussed above. See Utah Code
Ann. § 78A-5-102(7)(a) (LexisNexis 2012).

¶7     Notwithstanding this clear caselaw interpreting section 402,
Licensees contend that a statutory procedure providing for review
solely by trial de novo offends due process. It does so, they assert,
because “the driver has a constitutionally protected Due Process
Right to fully cross examine all witnesses at an informal driver
license administrative hearing.” Licensees further argue that
because “the state of Utah has not adopted a provision for an




20130574-CA                        3                2014 UT App 223
                          Christensen v. Rolfe


automatic stay pending a full and meaningful hearing in the district
court,” the State “must provide drivers with a full and meaningful
hearing at the initial informal hearing.” However, Licensees cite no
case holding that state or federal due process guarantees require
presuspension cross-examination of witnesses.2 Nor do they cite
any case relevant to the question actually before us: whether a
record review in the district court would provide some crucial
quantum of process that a trial de novo does not. “Because
legislative enactments are presumed to be constitutional, those who
challenge a statute or ordinance as unconstitutional bear the
burden of demonstrating its unconstitutionality.” Greenwood v. City
of North Salt Lake, 817 P.2d 816, 819 (Utah 1991). Licensees have not
overcome the presumption of constitutionality here.

¶8      Finally, Licensees advance several policy arguments in favor
of a record review in the district court rather than the trial de novo
specified by the UAPA. For example, Licensees assert that limiting
district court review to trials de novo leaves “no way of
supervising or reviewing the behavior or conduct of the Division
and its hearing officers and they would be free to continue
violating the rights of citizens who come before them without the
possibility of corrective action.” If the legislatively mandated trial
de novo system suffers from this failing—and we are not
persuaded that it does—the solution lies with the legislative
branch, not the judicial. “Our task is to interpret the words used by




2. In contrast, the Division directs our attention to Dixon v. Love,
431 U.S. 105 (1977). There, the Supreme Court upheld the
revocation of a driver license, without any prerevocation hearing,
upon a motorist’s conviction of a third traffic offense. Id. at 110, 116.
The Court held that while suspension of a driver license implicates
procedural due process, “the public interests present under the
circumstances of this case are sufficiently visible and weighty for
the State to make its summary initial decision effective without a
predecision administrative hearing.” Id. at 115.




20130574-CA                        4                 2014 UT App 223
                         Christensen v. Rolfe


the legislature, not to correct or revise them.” State v. Wallace, 2006
UT 86, ¶ 9, 150 P.3d 540.

¶9   The orders appealed from are reversed and the cases
remanded to the district court for further proceedings.




20130574-CA                       5                 2014 UT App 223